81/24/2819      17:87             484881 7777                                               ALSTtl                                                          PAGE   85/86
             Case 1:17-cv-07417-VM-HBP Document 114 Filed 01/25/19 Page 1 of 2

                                                                                                                        t ·:i>e .. ,,y
                                                                                                                        OOCl,.\IENT
                                                                                                                       EL ECTRONICALL y FILED

                                                           ALSTON & BIRD
                                                                                                                       J )'. , ' '':
                                                                                                                                     L'D••
                                                                                                                       0Ai L. ,1 .. r--'
                                                                                                                                             jlo.
                                                                                                                                              ""°J.
                                                                                                                                                    ✓~-1//~ o/
                                                                                                                                          -----:-+-.t...._-
                                                                          90 Par~ Avenue
                                                                       Ne.w '/erk, NY 10016
                                                                  2U"210-9400 I F~~: ;:u-ii.o-9~


              Karl Geercken                                           Olr~ct 0101, 21J,-.2l0-947l.                   em~;,,   k~r,.a~ercl<tn@~lst,on.eorn


                                                                      January 24, 2019

              VIA F ACSJMILE (212) 805-6382

              The Honorable Victor Marrero
              United States District Judge
              United States Courthouse
              500 Pearl Street Suite l 040
              New York, NY l 0007

              Re:       Coye11tn, Capita( v. BEA Life Settlements Inc.,                              No. 17-cv-07417
              Dear Judge Man·ero:

                      We represent Defendant E.EA Ufe Settlements, I.nc. ("EEA Inc.") in the above
              referenced matter and write in response to the letter of Plaintiff Coventry Capital US LLC
              ("Coventry''), dated January 22, 2019. The January 22 letter contains several factual
              inaccuracies.

                     During the conference with Your Honor on January 15, 2019, a11d whj]e there
             remains an issue as to whether the Court cun-ently has jurisdiction given Coventry's filing
             of a notice of appeal, EBA Jnc. represented that it would consider entering into a stipulatio11
             with Coventry aimed at mooting Coventry's request to reconsider the December 17, 2018
             preliminary injunction order (the "PI Order") and its appeal. Following that conference and
             a subsequent call with Coventry's counsel. Coventry sent EEA tnc. a dra:fl: st1pulation
             requiring EEA Inc. to retain at least 32 percent of any porential gross sale proceeds not be
             used fo:r any other purpose, including the payment of taxes, until a fh1al judgment was
             rendered in this action and any appeals therefrom were complete - i clear and drastic
             departure from what E.EA lnc. had re. re c ted t      · Co 1 · duri • t e cto er 19. 20 8
              reliminar i ·unction co e ence.




             Al3ton & 31rd LLP

             All~~ta I BtljlM I Sr~,$~1~ I Ch~rlctt@ I C>llu I L~s An~elo,: I !low Ycrlt I ~~l@i~h I ~•n r,e,r.l,co I SIiicon Va/Inv I w,,,~ln(lton. O.C,
01/24/2019    17:07        4048817777                              ALSn.l                                     PA(:iE   05/05
             Case 1:17-cv-07417-VM-HBP Document 114 Filed 01/25/19 Page 2 of 2




              Page 2




                                  Moreover, E.EA In.c. 1,otes that 32 percent of the net asset value of the
              Portfolio currently would amount to approximately $50 million in assets, a Sllm that would
              be a high multiple of what Coventry ever could recover even assuming it bad a viable
              claim.

                      What is more, despite Cove11try's representation during the January 17, 2019
              conference call with Your Honor that it would withdraw its January 16, 2019 Notice of
              Appeal. sbould a stipulation be reached, a provision to that effect was not included in the
              stipulation itself, further preventing a mutually agreeable stipulation.

                      We appreciate the Court's continued attention to these matters and will be prepared
              to discuss them further at the Court's convenience.

                                                                       Respectfully submitted,



                                                                     ·--;Yi1~11   .,,,,, ,£- '
                                                                               ..r>,l .
                                                                                                 .
                                                                                                 ~   -
                                                                       Karl Geercken
              cc:      Counsel of Record




                    The Clerk of Court is directed to enter into the public record

                    EEA:       ¥
                    of this actior. the lett9=,~ !>ubm~d toAhe Court by
                                       Je1fLV~r-~-
                    sooRoEREn.

                    /-;)-f-/ 9
                           DAT£"
